PER CURIAM.
This proceeding is before the Court for consideration of a referee's report recommending that attorney Joseph H. O’Donnell, Jr., be found guilty of professional misconduct. The referee’s recommended findings were entered pursuant to a consent judgment on discipline submitted jointly by the respondent and The Florida Bar. The uncontested referee’s report is before us pursuant to rules 3-7.6 and 3-7.8 of the Rules Regulating The Florida Bar.
In his conditional guilty plea for consent judgment, respondent admitted that he had been suspended from the practice of law in the State of New Jersey for violating certain rules governing the practice of law in that jurisdiction. Based on the underlying misconduct in New Jersey, respondent admitted that he had violated Disciplinary Rules 1-102(A)(2) (violation of a disciplinary rule), 1-102(A)(4) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law) of the former Florida Bar Code of Professional Responsibility. Based on respondent’s plea, the referee recommends finding respondent guilty of these violations.
Pursuant to the consent judgment and the recommendation of The Florida Bar, the referee recommends that respondent be suspended from the practice of law in the State of Florida for a period of ninety days. We approve the referee’s report. Joseph H. O’Donnell, Jr. is hereby suspended from the practice of law in Florida for a period of ninety days.
So that respondent can close his practice in an orderly fashion and protect the interest of his clients, the suspension ordered herein shall take effect thirty days from the date of this order. As provided by rule 3-5.1(h) of the Rules Regulating The Florida Bar, respondent shall provide notice of this suspension to his clients and shall accept no new clients from the date of this order until reinstated.
The costs of this proceeding are taxed against the respondent. Judgment for costs is entered against Joseph H. O’Donnell, Jr., in the amount of $150.00, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.